Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule which prohibits inmates from unauthorized use of a controlled substance after his urine sample twice tested positive for the presence of opiates. Although petitioner claims that the results of the urinalysis were invalid due to an error in calculating the cut-off rate and use of different reagents, a review of the hearing testimony and urinalysis testing documentation establishes that the appropriate testing procedures were followed (see 7 NYCRR 1020.4 [e]; see also Matter of Morales v Selsky, 281 AD2d 658, lv denied 96 NY2d *802713; Matter of Selby v Coombe, 249 AD2d 597). We also reject petitioner’s contention that the hearing transcript was altered and find that any alleged gaps do not preclude meaningful appellate review (see Matter of Rucano v Goord, 264 AD2d 888). Petitioner’s remaining contention of Hearing Officer bias has been reviewed and found to be without merit.
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.